DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (16/723,528) filed on 12/20/2019 (December 20, 2019).

Priority
3.	Applicant has not claimed any Foreign or Domestic Priority for this application.

Oath/Declaration
4.	The Oath/Declaration, filed on 12/20/2019, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
5.	The Drawings, filed on 12/20/2019, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement (IDS), filed on 12/20/2019, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 





Claim Rejections - 35 USC § 101 
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is directed to an abstract idea without significantly more:
 Claim 1 recites in part: “creating one or more dictionaries characterizing one or more software services available within the computing domain, wherein the one or more dictionaries each comprise at least an input category, a processing capability category, and an output category for every software service;”, “receiving a query input in a form of unstructured text comprising a description of requested software services;”, “extracting relevant portions using natural language processing of the query input that correspond to functions and associated parameters of the requested software services;”, and “assigning the relevant portions of the query input to one or more subcategories of the dictionaries to generate mapped services;”  These limitations are processes that, under broadest reasonable interpretation, reasonably cover concepts performed in the human mind with the aid of pen and paper through observation, evaluation, judgment and/or opinion.  That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s): “processing the assigned sub-categories to map the requested software services within the computing domain.” that does nothing more than add insignificant extra solution activity to the judicial exception, such as mapping data. See MPEP 2106.05(g). Accordingly, the additional element(s) do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Thus claim 1 as a whole, considering all of its elements together, is directed to a judicial exception without providing an inventive concept/significantly more.  As such, claim 1 is not patent eligible.   
Claim 8 is not patent eligible for the same reasons as given for claim 1, wherein the “one or more processors“ and “one or more computer-readable storage media” are merely generic computer components for applying the abstract idea, and thus fail to integrate the judicial exception into a practical application, nor do they make it an inventive concept.
 Claim 15 is not patent eligible for the same reasons as given for claim 1, wherein “the computer program product comprising a computer readable storage medium” is merely a generic computer component for applying the abstract idea, and thus fails to integrate the judicial exception into a practical application, nor does it make it an inventive concept.
Claims 2-7, 9-14, and 16-20 fail to recite any limitations that integrate the judicial exception of claims 1, 8 and 15 into a practical application nor amount to significantly more than the abstract idea. These claims recite limitations that further describe or define the mental process recited in claims 1, 8 and 15, thus, further reciting the abstract idea explained in the rejection of claims 1, 8 and 15. As such, Claims 2-7, 9-14, and 16-20 are not patent eligible.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless— 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

10. 	Claims 1-2, 7, 8-9, 14 and 15-16 are rejected, under AIA  35 U.S.C. 102(a)(1), as being un-patentable by Gray-Donald et al. (US 2019/0066008 A1, Pub. Date: Feb. 28, 2019; Filed: Oct. 31, 2018; hereinafter Gray-Donald) [cited by Applicant as a prior art in IDS filed on 12/20/2019]

Regarding claim 1, Gray-Donald teaches: 
A method of processing software services in a computing domain (See, e.g., Gray-Donald, FIGs. 11A-11B; pars [0083]-[0086]: “With reference to FIGS. 11a-11b, there is depicted a procedural flow chart illustrating a method 1100 in which an optimized service workflow is determined.. Method 1100 is performed primarily by optimizer 241. …”  (emphasis added) Examiner Note (EN):  Gray-Donald discloses: a method in which an optimized service workflow is determined.) comprising: 
creating one or more dictionaries characterizing one or more software services available within the computing domain (See, e.g., Gray-Donald, FIG. 9; par [0074]: “A diagrammatic illustration of an example service table 900 according to an embodiment of the present invention is illustrated in FIG. 9. As shown in FIG. 9, service table 900 may identify one or more services provided by one or more service providers and may include fields for Service ID, Catalogue ID, Service Name, Region, Service URL, API License Key, Open Authorization (OAuth) Key Details, Connector Jar and Priority. For example, the Service ID field may be associated with a particular service provider and may be mapped to a record in catalogue table 800 identified by the Catalogue ID field. According to an embodiment, server 110 may store service table 900 in service plans database 370. …”  (emphasis added) EN:  Gray-Donald discloses: service table 900 [dictionary] may identify one or more services provided by one or more service providers and may include fields for Service ID, Catalogue ID, Service Name, Region, Service URL, API License Key, Open Authorization (OAuth) Key Details, Connector Jar and Priority; and server 110 stores service table 900 in service plans database 370.), wherein the one or more dictionaries each comprise at least an input category, a processing capability category, and an output category for every software service (See, e.g., Gray-Donald, FIG. 8; par [0073]: “…a vocabulary table may define one or more common vocabulary attributes that may be mapped to input attributes and/or output attributes associated with one or more service providers and used by one or more clients of one or more software services provided by the one or more service providers.”  (emphasis added) EN:  Gray-Donald discloses: define one or more common vocabulary attributes that may be mapped to input attributes and/or output attributes associated with one or more service providers.);
receiving a query input in a form of unstructured text comprising a description of requested software services (See, e.g., Gray-Donald, FIG. 14; par [0113]: “Initially, a client provides a service start date and a service end date associated with a service workflow query at step 1410.”  (emphasis added) EN:  Gray-Donald discloses: a client provides a service start date and a service end date associated with a service workflow query at step 1410.);
extracting relevant portions using natural language processing of the query input that correspond to functions and associated parameters of the requested software services (See, e.g., Gray-Donald, FIGs. 11A-11B; pars [0084]-[0085]: “…workflow analyzer 242 analyzes the incoming request (e.g., using Natural Language Processing (NLP) techniques, parsers, etc.) to validate the syntax of the request with respect to grammar at step 1110.. … Workflow analyzer 242 may extract a service catalogue, included one or more software services, as well as one or more vocabulary parameters from the optimization request (e.g., by using NLP techniques, parsers, etc.) at step 1120”  (emphasis added) EN:  Gray-Donald discloses: workflow analyzer 242 analyzes the incoming request, using Natural Language Processing (NLP) techniques, and extracts a service catalogue, including one or more software services, as well as one or more vocabulary parameters from the optimization request.);
assigning the relevant portions of the query input to one or more subcategories of the dictionaries to generate mapped services (See, e.g., Gray-Donald, FIG. 8; par [0073]: “…a vocabulary table may define one or more common vocabulary attributes that may be mapped to input attributes and/or output attributes associated with one or more service providers and used by one or more clients of one or more software services provided by the one or more service providers.”  (emphasis added) EN:  Gray-Donald discloses: define one or more common vocabulary attributes that may be mapped to input attributes and/or output attributes associated with one or more service providers.); and
processing the assigned sub-categories to map the requested software services within the computing domain (See, e.g., Gray-Donald, FIG. 9; pars [0074]: “…the Service ID field may be associated with a particular service provider and may be mapped to a record in catalogue table 800 identified by the Catalogue ID field. …”  (emphasis added) EN:  Gray-Donald discloses: the Service ID field may be associated with a particular service provider and may be mapped to a record in catalogue table 800 identified by the Catalogue ID field.).


Regarding claim 2, Gray-Donald teaches: 
The method of claim 1 (please see claim 1 rejection), 
wherein the one or more dictionaries comprise keywords or phrases, combinations of keywords or phrases, or exclusions of combinations of keywords or phrases used in mapping the extracted portions to the subcategories of the one or more dictionaries See, e.g., Gray-Donald, FIG. 8; par [0073]: “…According to an embodiment, catalogue 800 may be associated with a vocabulary table that defines terms and/or entities used by one or more software services identified in catalogue 800. Accordingly, a vocabulary table may define one or more common vocabulary attributes that may be mapped to input attributes and/or output attributes associated with one or more service providers and used by one or more clients of one or more software services provided by the one or more service providers.”  (emphasis added) EN:  Gray-Donald discloses: terms and/or entities [keywords or phrases] used by one or more software services identified in catalogue 800, where a vocabulary table defines one or more common vocabulary attributes that may be mapped to input attributes and/or output attributes associated with one or more service providers.).

Regarding claim 7, Gray-Donald teaches: 
The method of claim 1 (please see claim 1 rejection), wherein mapping further comprises:
mapping a query input to an existing service, when an extracted portion corresponding to an input of the requested service is classified into an input subcategory of the dictionary and an extracted portion corresponding to an output of the requested service is classified into an output subcategory of the dictionary (See, e.g., Gray-Donald, FIG. 8; par [0073]: “…a vocabulary table may define one or more common vocabulary attributes that may be mapped to input attributes and/or output attributes associated with one or more service providers and used by one or more clients of one or more software services provided by the one or more service providers.”  (emphasis added) EN:  Gray-Donald discloses: one or more common vocabulary attributes that may be mapped to input attributes and/or output attributes associated with one or more service providers.).


Claims 8-9 and 14:
	System Claims 8-9 and 14 are similar to rejected Method Claims 1-2 and 7, respectively.  
As such, Claims 8-9 and 14 are rejected under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Gray-Donald for similar rationale.

Claims 15-16:
	Computer Program Product Claims 15-16 are similar to rejected Method Claims 1-2, respectively.  
As such, Claims 15-16 are rejected under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Gray-Donald for similar rationale.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

12	Claims 3, 10 and 17 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Gray-Donald (US 2019/0066008 A1), in view of Almasan et al. (US 2020/0250571 A1; Pub. Date:  August 6, 2020; Filed: February 4, 2019; hereinafter Almasan).
.
Regarding claim 3, Gray-Donald teaches: 
The method of claim 2 (please see claim 2 rejection), further comprising:

Gray-Donald does not appear to explicitly teach: 
obtaining a missing requested service in response to an indication that the requested service is missing.

However, Almasan (US 2020/0250571 A1), in an analogous art of data processing, teaches:

obtaining a missing requested service in response to an indication that the requested service is missing (See, e.g., Almasan, par [0080]:  “…The system may also increase the reliability of data transfers in a network environment having reliable and unreliable peers, as each node broadcasts messages to all connected peers, and, as each block comprises a link to a previous block, a node may quickly detect a missing block and propagate a request for the missing block to the other nodes in the blockchain network. …” (emphasis added) EN:  Sobol teaches: a node may quickly detect a missing block and propagate a request for the missing block to the other nodes in the blockchain network.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Gray-Donald for processing software services, by incorporating the teachings of Almasan that teaches “obtaining a missing requested service in response to an indication that the requested service is missing.”.  A person having ordinary skill in the art would have been motivated toward such a combination to improve Gray-Donald to: determine a second data field of the data input that is not included in the known metadata. (see Almasan, par [0004]).  Gray-Donald and Almasan are analogous arts directed generally to data processing.   




Claims 10 and 17:
	System Claim 10 and Computer Program Product Claim 17 are basically similar to rejected Method Claim 3.  
As such, Claims 10 and 17 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Gray-Donald and Almasan for similar rationale.


13	Claims 4-5, 11-12 and 18-19 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Gray-Donald (US 2019/0066008 A1), in view of Thakkar et al. (US 2021/0132933 A1; Pub. Date:  May 6, 2021; Filed: October 31, 2019; hereinafter Thakkar).
.
Regarding claim 4, Gray-Donald teaches: 
The method of claim 1 (please see claim 1 rejection), further comprising:

Gray-Donald does not appear to explicitly teach: 
classifying extracted portions into the subcategories of the dictionaries using machine learning techniques.

However, Thakkar (US 2021/0132933 A1), in an analogous art of processing software services, teaches:

classifying extracted portions into the subcategories of the dictionaries using machine learning techniques (See, e.g., Thakkar, FIG. 4, par [0040]: “FIG. 4 shows machine learning-based proactive software version analysis in an illustrative embodiment. By way of illustration, FIG. 4 depicts at least one reactive version analysis output 470 (e.g., the output generated in step 242 of FIG. 2), which is used to train a machine learning model 478 for classifying whether a software version is problematic for a given issue.  …” (emphasis added) EN:  Thakkar teaches: machine learning-based proactive software version analysis used to train a machine learning model for classifying whether a software version is problematic for a given issue.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Gray-Donald for processing software services, by incorporating the teachings of Thakkar that teaches “classifying extracted portions into the subcategories of the dictionaries using machine learning techniques”.  A person having ordinary skill in the art would have been motivated toward such a combination to improve Gray-Donald because: Using conventional storage system management approaches to identify software version-related data access issues, is labor-intensive and often inaccurate and/or inconsistent. (see Thakkar, par [0002]).  Gray-Donald and Thakkar are analogous arts directed generally to processing software services.   


Regarding claim 5, Gray-Donald and Thakkar teaches: 
The method of claim 4 (please see claim 4 rejection), further comprising:
Gray-Donald further teaches:
updating inputs to a classification algorithm that classifies the extracted portions into the subcategories of the dictionaries, based on feedback from a validation process that validates classifications (See, e.g., Gray-Donald, FIG. 9; pars [0074]: “Initially, server 110 receives, via workflow interface 340, a request to optimize a service workflow including workflow information and client-defined constraints associated with the service workflow at step 1105. In response, workflow analyzer 242 analyzes the incoming request (e.g., using Natural Language Processing (NLP) techniques, parsers, etc.) to validate the syntax of the request with respect to grammar at step 1110. A request table that includes the service workflow information and the client-defined constraints is updated to include the request to optimize the service workflow at step 1115.”  (emphasis added) EN:  Gray-Donald discloses: workflow analyzer analyzes the incoming request (e.g., using Natural Language Processing (NLP) techniques, parsers, etc.) to validate the syntax of the request with respect to grammar.   A request table that includes the service workflow information and the client-defined constraints is updated to include the request to optimize the service workflow.).

Claims 11-12 and 18-19:
	System Claims 11-12 and Computer Program Product Claims 18-19 are basically similar to rejected Method Claims 4-5.  
As such, Claims 11-12 and 18-19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Gray-Donald and Thakkar for similar rationale.


14	Claims 6, 13 and 20 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Gray-Donald (US 2019/0066008 A1), in view of Davis et al. (US 2021/0141833 A1; Pub. Date:  May 13, 2021; Filed: November 7, 2019; hereinafter Davis).

Regarding claim 6, Gray-Donald teaches: 
The method of claim 1 (please see claim 1 rejection), further comprising

Gray-Donald does not appear to explicitly teach: 
removing false positives during mapping based on co-location criteria by:
determining, when extracted portions comprise multiple keywords or multiple phrases, whether the extracted portions fall within a defined separation distance specifying a distance between the extracted portions; and
when the extracted portions exceed the defined separation distance, removing the mapping.

However, Davis (US 2021/0141833 A1), in an analogous art of data processing, teaches:
removing false positives (See, e.g., Davis, par [0080]: “…K-mer subtraction can reduce false positive identifications when querying a database, …” (emphasis added) EN:  Davis teaches: reduce false positive identifications when querying a database.) during mapping based on co-location criteria (See, e.g., Davis, par [0143]: “…if the genomes are mapped to a self-consistent taxonomy, the problem with inaccurate or incorrect metadata can be separated from the k-mer classifications and construction of the k-mer database, thereby establishing an accurate classification for each k-mer. …” (emphasis added) EN:  Davis teaches: if the genomes are mapped to a self-consistent taxonomy, the problem with inaccurate or incorrect metadata can be separated from the k-mer classifications.) by:
determining, when extracted portions comprise multiple keywords or multiple phrases, whether the extracted portions fall within a defined separation distance specifying a distance between the extracted portions (See, e.g., Davis, par [0143]: “…A self-consistent taxonomy is defined herein as a taxonomy constructed, preferably exclusively, from calculated genetic distances. Populations with many similar alleles have small genetic distances. …” (emphasis added) EN:  Davis teaches: similar alleles have small genetic distances.); and
when the extracted portions exceed the defined separation distance, removing the mapping (See, e.g., Davis, par [0170]: “…Coverage thresholds for the mapped sequences or mapped contigs are then calculated. Optionally, the mapped sequences or mapped contigs can be filtered based on coverage threshold. Optionally, the sequence coverage data can be smoothed using a generic method (e.g., LOESS) to remove coverage spikes arising from technical biases.. …” (emphasis added) EN:  Davis teaches: mapped sequences or mapped contigs can be filtered based on coverage threshold, and sequence coverage data can be smoothed using a generic method (e.g., LOESS) to remove coverage spikes arising from technical biases.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Gray-Donald for processing software services, by incorporating the teachings of Davis that teaches “removing false positives during mapping based on co-location criteria by: determining, when extracted portions comprise multiple keywords or multiple phrases, whether the extracted portions fall within a defined separation distance specifying a distance between the extracted portions; and when the extracted portions exceed the defined separation distance, removing the mapping.”.  A person having ordinary skill in the art would have been motivated toward such a combination to improve Gray-Donald for: optimizing k-mer databases by k-mer subtraction, and more specifically, to reducing the size of k-mer databases when available computer storage and/or memory are inadequate. (see Davis, par [0001]).  Gray-Donald and Davis are analogous arts directed generally to data processing.   

Claims 13 and 20:
	System Claim 13 and Computer Program Product Claim 20 are basically similar to rejected Method Claim 6.  
As such, Claims 13 and 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Gray-Donald and Davis for similar rationale.


Conclusion
15.	Claims 1-20 are rejected.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					August 11, 2022
Examiner, Art Unit 2191	

/QING CHEN/Primary Examiner, Art Unit 2191